Citation Nr: 1702161	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  08-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for skin cancer, to include basal cell carcinoma and squamous cell carcinoma, to include as due to Agent Orange exposure.

2. Entitlement to service connection for hypertensive vascular disease, to include as secondary to service-connected diabetes mellitus or due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and from January 1973 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2013. He also testified at a hearing before a Decision Review Officer (DRO) in October 2008. Transcripts of both hearings are of record.

The Board remanded these claims in April 2015 for further development. They now return for appellate review.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. Skin cancer was not shown in active service or within one year of separation from such service, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be medically associated with herbicide exposure.

2. Essential hypertension was not shown in active service or within one year of separation from such service, is not shown to be casually or etiologically related to an in-service event, injury, or disease or a service-connected disability, or to be medically associated with herbicide exposure.


CONCLUSIONS OF LAW

1. The criteria for service connection for skin cancer have not been met. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for hypertensive vascular disease have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In this regard, the Veteran was issued appropriate notice. As to the duty to assist, the Board finds that all relevant, identified records have been obtained and that VA has provided an adequate VA examination with rationale. 

The Veteran asserts that his skin cancer is due to his active military service, including due to Agent Orange exposure. He also asserts that his hypertensive vascular disease is due to his service-connected diabetes mellitus or Agent Orange exposure.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include cancer, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For cancer, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection can be established based on herbicide exposure. 
38 C.F.R. § 3.307 (a)(6). For the diseases listed in 38 C.F.R. § 3.309(e), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed. This presumption is specifically limited to those diseases listed. Id. Specifically, § 3.309(e) provides that when exposure to herbicide agents is established during active service, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). See 38 C.F.R. § 3.307(d). In addition, veterans who served in Vietnam between January 6, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agent during service. 38 C.F.R. § 3.307(a)(6). 

Skin Cancers

Initially, the Board finds that the Veteran is not entitled to service connection on a presumptive basis. The Veteran's service treatment records do not show treatment or a diagnosis of a skin condition. The post-service medical evidence reveals a skin cancer diagnosis in the mid-1990s, more than 10 years after separation from service. Thus, the Board finds that the Veteran is not entitled to service connection on a presumptive basis as there is no evidence that the Veteran's skin cancer manifested in service, within one year of service separation, or that the Veteran had continuity of symptoms after service. 38 C.F.R. §§ 3.303(b), 3.307.

The Veteran served in Vietnam and he is therefore presumed to have been exposed to Agent Orange. However, only certain skin diseases, such as chloracne, are presumptively associated with Agent Orange exposure. 38 C.F.R. § 3.309(e). Squamous cell carcinoma and basal cell carcinoma are not listed as a diseases associated with herbicide exposure for purposes of the presumption. 38 U.S.C.A. 
§ 1116 (a)(2); 38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, the Veteran is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In this regard, the Board also finds that the Veteran is not entitled to service connection on a direct basis as there is no competent evidence linking the Veteran's condition to service. As detailed above, the Veteran's service treatment records show no complaints, treatment, or diagnosis of skin cancer. Post-service treatment and VA records reflect diagnoses of squamous cell carcinoma and basal cell carcinoma. However, the records do not link the Veteran's skin cancer to service or herbicide exposure.

The Veteran had a December 2015 VA medical opinion. The examiner opined that it was less likely than not that the Veteran's skin cancer was incurred in or caused by his active military service, including exposure to Agent Orange. The examiner explained that the types of skin cancer that the Veteran has are caused by decades of sun exposure. The examiner noted that the Veteran's post-service occupations included sun exposure. The examiner noted that the Veteran's first degree burns in 2014 showed that he was still exposed to heavy sunlight. The examiner also noted that this type of cancer is markedly increased by tobacco users. The examiner also noted that the current medical literature does not support a connection between basal cell carcinoma or squamous cell carcinoma and Agent Orange exposure. 

The Board has also considered the Veteran's lay statements concerning the etiology of the Veteran's skin cancer. Lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). While lay persons are competent to attest to their exposure to Agent Orange and their experiences in service, lay persons are not competent with regard to the etiology of a cancer. Therefore, while it is presumed that the Veteran was exposed to Agent Orange in service, no competent evidence or opinion indicates a nexus between the Veteran's skin cancer and any conceded Agent Orange exposure.

Without competent and credible evidence of an association between the Veteran's skin cancer and his active duty, including herbicide exposure, service connection is not warranted. As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for skin cancer, to include as due to herbicide exposure is denied. 38 U.S.C.A. § 5107.

Hypertensive Vascular Disease

Initially, the Board finds that the Veteran is not entitled to service connection on a presumptive basis. The Veteran's service treatment records do not show treatment or a diagnosis of hypertension. The post-service medical evidence reveals a hypertension diagnosis in the 2003, more than 20 years after separation from service. Thus, the Board finds that the Veteran is not entitled to service connection on a presumptive basis as there is no evidence that the Veteran's hypertension manifested in service, within one year of service separation, or that the Veteran had continuity of symptoms after service. 38 C.F.R. §§ 3.303(b), 3.307.

The Veteran served in Vietnam and he is therefore presumed to have been exposed to Agent Orange. However, only certain diseases are presumptively associated with Agent Orange exposure. 38 C.F.R. § 3.309(e). Essential hypertension is not listed as a diseases associated with herbicide exposure for purposes of the presumption, and is specifically excluded from association. 38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. 
§ 3.309(e). 

Notwithstanding the foregoing, the Veteran is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In this regard, the Board also finds that the Veteran is not entitled to service connection on a direct basis as there is no competent evidence linking the Veteran's condition to service. As detailed above, the Veteran's service treatment records show no complaints, treatment, or diagnosis of hypertension. Post-service treatment and VA records reflect a diagnosis of essential hypertension. However, the records do not link the Veteran's essential hypertension to service, service-connected diabetes, or herbicide exposure.

The Veteran had a December 2015 VA medical opinion. The examiner opined that it was less likely than not that the Veteran's essential hypertension was incurred in or caused by his active military service, including exposure to Agent Orange. The examiner noted that the current medical literature does not support a connection between essential hypertension and Agent Orange exposure. The examiner also opined that it was less likely than not that the Veteran's essential hypertension was proximately due to, caused by, or aggravated by the Veteran's service-connected diabetes mellitus. The examiner noted that the Veteran did not have renal insufficiency known to cause or aggravate hypertension in diabetics. The examiner also stated that it was less likely than not that the Veteran's essential hypertension was proximately due to, caused by, or aggravated by any of the Veteran's service-connected conditions. The Veteran explained that essential hypertension is by definition unrelated to other co-morbid conditions. 

The Board has also considered the Veteran's lay statements concerning the etiology of the Veteran's hypertension. Lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). While lay persons are competent to attest to their exposure to Agent Orange and their experiences in service, lay persons are not competent with regard to the etiology of hypertension. Therefore, while it is presumed that the Veteran was exposed to Agent Orange in service, no competent evidence or opinion indicates a nexus between the Veteran's skin hypertension and any conceded Agent Orange exposure.

Without competent and credible evidence of an association between the Veteran's hypertension and his active duty, including herbicide exposure, or service-connected conditions, service connection is not warranted. As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for hypertensive vascular disease, to include as due to service-connected diabetes or herbicide exposure is denied. 38 U.S.C.A. § 5107.


ORDER

Service connection for skin cancer is denied.

Service connection for hypertensive vascular disease is denied. 


____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


